Prospectus May 1, 2011 T. Rowe Price Limited-Term Bond Portfolio The fund seeks a high level of income consistent with moderate fluctuations in principal value. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Limited-Term Bond Portfolio 3 2 T. Rowe Price Account Information Pricing Shares and Receiving Sale Proceeds 6 Rights Reserved by the Funds 8 Dividends and Other Distributions 8 3 More About the Fund Organization and Management 9 More Information About the Fund and Its InvestmentRisks 10 Investment Policies and Practices 12 Disclosure of Fund Portfolio Information 19 Financial Highlights 19 More About the Fund 3 SUMMARY Investment Objective The fund seeks a high level of income consistent with moderate fluctuations in principal value. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. There may be additional expenses that apply as described in your insurance contract prospectus. Fees and Expenses of the Fund Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.70% Other expenses 0.00% Acquired fund fees 0.07% Total annual fund operating expenses 0.77%a a The figure shown under “Total annual fund operating expenses” does not match the “Ratio of expenses to average net assets” shown in the Financial Highlights table, as that figure does not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
